Appeal by employers and their insurance carrier from a decision and award of the Workmen’s Compensation Board which granted death benefits and double compensation to the dependent mother of the deceased employee. The employee was seventeen years of age at the time of his death and was working as a part-time employee as a gas station attendant. He was working without an employment certificate in violation of the Labor Law, hence the double compensation. The only question presented by this appeal is the rate of compensation. The Workmen’s Compensation Board properly considered evidence of wage expectancy under subdivision 5 *622of section 14 of the Workmen’s Compensation Law, because the deceased employee was a minor and fixed his average weekly wage expectancy at $42 per week. There is ample evidence to support this decision, some given by the employer, and the fact that decedent was a part-time worker does not preclude the board from applying the provisions of subdivision 5 of section 14 of the Workmen’s Compensation Law in regard to minors. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Poster, P. J., Heffernan, Brewster, Bergan and Coon, JJ.